DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10-11, the phrases “in particular” and "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination, the limitations following the phrases will not be considered as part of the claimed invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 and 35 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dunipace (U.S. Patent 3,608,146).
Regarding Claim 35, Dunipace shows that it is known to carry out a method for manufacturing a thermoplastic container, the method comprising: a) providing a thermoplastic tube with an inner wall, an outer wall, a longitudinal direction, a first end, a second end, a middle zone, a first zone and a second zone, the first zone extending from the middle zone to said first end and the second zone extending from the middle zone to said second end (Column 2, lines 55-57); b) gripping said first zone and said second zone (Column 2, lines 62-63); c) locally heating said middle zone to the thermoforming temperature of the thermoplastic (Column 2, line 62); d) pulling said first zone and said second zone apart along said longitudinal direction thereby narrowing the middle zone (Column 2, lines 62-63); e) closing a closing portion of the middle zone to obtain a closure (Column 5, lines 37-48); f) cutting the closed-off middle zone at the location of the closing portion to obtain two separate tubular parts (Column 5, lines 49-53); and g-iv) deforming at least one of said tubular parts into a container (Column 5, lines 53-55).
Regarding Claim 22, Dunipace shows the method of claim 35 above, including one wherein step e) further comprises heating at least the closing portion of the middle zone to above the melting temperature of the thermoplastic before pushing the inner walls against each other so that the pushed against one another inner walls fuse to obtain the closure (Column 5, lines 16-48: scoring).

Allowable Subject Matter
Claims 12-13 objected to as being dependent upon a rejected claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-2, 7-8, 25-26, 29-30, 32-34, 36, and 40-41 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not show the claimed method and system for pulling apart a tube/manufacturing a container, especially including the insertion of first and second retaining members within the tube in combination with the other claimed steps and apparatus features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742